Citation Nr: 0932465	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death pension benefits. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran had beleaguered service from December 1941 to May 
1942 and regular Philippine Army service from July 1945 to 
June 1946.  The Veteran was honorably discharged in June 
1946.  The date of the Veteran's presumptive death is 
September [redacted], 1965.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered in August 2006 by the VA 
Regional Office (RO) in Manila, Philippines, which denied 
entitlement to nonservice-connected death pension benefits.    

The Board notes that the September 2006 decision denied 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to accrued benefits.  The 
appellant was notified of this decision and a timely notice 
of disagreement was filed in October 2006.  A statement of 
the case was issued in November 2007.  However, in a March 
2008 Form 9, the appellant indicated that she only wanted to 
appeal the issue of entitlement to nonservice-connected death 
pension benefits.  Thus, the issues of entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to accrued benefits are not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2008).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran had beleaguered service from December 1941 to May 
1942 and regular Philippine Army service from July 1945 to 
June 1946.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death pension 
benefits based on qualifying service by the Veteran have not 
been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  In general, a surviving spouse of a 
Veteran who served 90 days or more during a period of war may 
be entitled to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 1541 (West 2002).  Generally, a 
"Veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2008).  The appropriate military authority must certify such 
service as qualifying.  38 C.F.R. § 3.203 (2008).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2008).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation and dependency and indemnity compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941 is 
included for compensation benefits, dependency and indemnity 
compensation, and burial allowances but not for pension 
benefits.  Service as a guerilla under the circumstances 
outlined in paragraph (d) of this section is also included.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

II. Analysis

In this case, the service department verified that the 
Veteran had beleaguered service from December 1941 to May 
1942, no casualty status from May 1942 to July 1945, and 
regular Philippine Army service from July 1945 to June 1946.  
The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  This category of service does not 
qualify the appellant for VA death pension benefits.  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit. 

The law specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

III. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the Veteran had 
qualifying service to establish eligibility for nonservice-
connected death pension benefits for the appellant, the 
surviving spouse.  The record includes service department 
verification of the Veteran's service.  Because qualifying 
service and how it may be established are governed by law and 
regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 




ORDER

The appellant does not have basic eligibility for VA death 
pension benefits; the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


